DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 09/06/2022. Claims 1-2 are currently being examined.
Applicant traverses the examiners attestation that Species 1A, incorporates the features (the spine) of Species 1B of the previous action. The examiner agrees, and henceforth Species 1A will be examined as comprising the exemplary embodiment of Figures 1A-2C presented in the drawings.
Applicant submits that Claims 1-5 read on the elected Species 1A. The examiner disagrees for the following reasons:
- The elected Species 1A comprises Figures 1A-2C, which do not incorporate “the slot” feature as claimed in claims 3-5.
- With regards to “the slot” limitation of claims 3-5, the examiner notes that within the original disclosure filed 12/08/2020 this feature is specifically directed towards the “third configuration” comprising Figures 3A-3B in paragraph [00032] of the specification; of which figures 3A-3B correspond with the  Non-Elected species of 1C in the Requirement for Election of Species mailed on 07/06/2022. Consequently, claims 3-5 are not currently being examined because they are not commensurate with the scope of Species 1A.

Examiner Notes
Claim 3 is written as withdrawn from the amended claim set filed 09/06/2022, whereas claims 1-5 are elected in the Applicant’s Remarks. 
Claim 5 appears to comprise two separate claims separated by a period. The first claim directed towards a clutch configuration, and the second claim directed towards a wristlet configuration. As it is currently written, if Claim 5 were to be examined it would only be examined until the first period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesbit (US 20190191857 A1).


    PNG
    media_image1.png
    492
    535
    media_image1.png
    Greyscale
	Regarding Claim 1, Nesbit teaches a wristlet style (wherein the handbag is capable of being suspended on a user’s wrist) handbag (100) with a multi-function strap system (150), comprising: a bag portion (100) having an inside (wherein an interior is accessible through zipper 146) and an outside (as seen in Figures 1-4) and further having a top end (105) and a bottom end (120); a strap (150) having first (1A in Modified Figure 4 below) and second ends (1B in Modified Figure 4 below); two or more loops (180, 185) positioned on said bottom end (120) of said bag portion (100); a fastener (171, 176) for coupling and decoupling said first (1A in Modified Figure 4 below) and second ends (1A in Modified Figure 4 below) of said strap (150), wherein said strap (150) is secured in place by one of said loops (wherein the user can pass the strap as taught by Nesbit through a single loop 180) and said first (1A in Modified Figure 4 below)  and seconds ends (1A in Modified Figure 4 below) of said strap are coupled (as seen in Fig. 4) forming a wristlet (wherein the coupled straps can be suspended by a user’s wrist). (Figs. 1-4; [0018], [0020])





	Regarding Claim 2, Nesbit further teaches wherein to provide a handbag (100) configuration: said first (1A in Modified Figure 4 above) and second ends (1B in Modified Figure 4 above) of said strap (150) are decoupled (wherein fasteners 171 and 176 may be decoupled); said second strap end (1B in Modified Figure 4 above)  is passed through the second loop (185) thereby securing said strap (150) in place by said two or more loops (180, 185) on said bottom end (120) of said bag portion (100); said strap is folded back on itself (wherein upon coupling the strap ends as taught by Nesbit the strap 150 is effectively folded back upon itself) on and the first and second ends (1A and 1B in Modified Figure 4 above) of said strap (150) are again coupled (between 171 and 176) to form a handle (wherein the user may carry the strap as a handle). (Figs. 1-4; [0018], [0020])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
In an alternative rejection, and to the extent that it may be argued that Nesbit does not sufficiently teach a wristlet style handbag configuration:
	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbit (US 20190191857 A1) in view of Hause et al. (US 20150164191 A1).
	Regarding Claim 1, Nesbit teaches a handbag (100) with a multi-function strap system (150), comprising: a bag portion (100) having an inside (wherein an interior is accessible through zipper 146) and an outside (as seen in Figures 1-4) and further having a top end (105) and a bottom end (120); a strap (150) having first (1A in Modified Figure 4 above) and second ends (1B in Modified Figure 4 above); two or more loops (180, 185) positioned on said bottom end (120) of said bag portion (100); a fastener (171, 176) for coupling and decoupling said first (1A in Modified Figure 4 above) and second ends (1A in Modified Figure 4 above) of said strap (150), wherein said strap (150) is secured in place by one of said loops (wherein the user can pass the strap as taught by Nesbit through a single loop 180) and said first (1A in Modified Figure 4 above)  and seconds ends (1A in Modified Figure 4 above) of said strap are coupled (as seen in Fig. 4) forming a wristlet (wherein the coupled straps can be suspended by a user’s wrist). (Figs. 1-4; [0018], [0020])
	Nesbit does not explicitly teach a wristlet style handbag.
	Hause et al. further teaches where a handbag (2300) can utilize a strap (2900) attached to one loop (2322) in a wristlet style configuration. (Fig. 29; [0089])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take convertible carrying configuration case as taught by Nesbit, and provide for a strap mounted to a single loop amongst a plurality of loops in order to form a wristlet style handbag as taught by Hause et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine the concept of threading a strap through loops that attaches to itself as taught by Nesbit, through a single loop amongst a plurality of loops as taught by Hause et al., in order to conveniently obtain an alternate single point wristlet style carry configuration for a handbag and free the users hands as they are carrying the handbag suspended on their wrist in a bracelet configuration.

	Regarding Claim 2, Nesbit further teaches wherein to provide a handbag (100) configuration: said first (1A in Modified Figure 4 above) and second ends (1B in Modified Figure 4 above) of said strap (150) are decoupled (wherein fasteners 171 and 176 may be decoupled); said second strap end (1B in Modified Figure 4 above)  is passed through the second loop (185) thereby securing said strap (150) in place by said two or more loops (180, 185) on said bottom end (120) of said bag portion (100); said strap is folded back on itself (wherein upon coupling the strap ends as taught by Nesbit the strap 150 is effectively folded back upon itself) on and the first and second ends (1A and 1B in Modified Figure 4 above) of said strap (150) are again coupled (between 171 and 176) to form a handle (wherein the user may carry the strap as a handle). (Figs. 1-4; [0018], [0020])

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Iijima et al. (US 6220493 B1), teaches a multi-way bag, which anticipates both a wristlet style configuration and a handbag configuration.
Swinton et al. (US 20190124891 A1), teaches a handbag with a strap designed to pass through two loops and attach to itself.
Woolley (US 8746523 B1), teaches a two-way convertible shoulder strap construction.
Farls (US 2710639 A), teaches a multipurpose bag.
Norton (US 4810102 A), teaches a Universal Sport bag.
Bourgeois (US 20110226827 A1), teaches an adjustable belt for carrying bags that has two free ends which attach to themselves.
Hackett (US 20190133277 A1), teaches a multifunction baby travel bag in a wristlet style configuration.
Waggoner (US 20130276942 A1), teaches an elastic adjustable wrist strap for a sport purse.
Sacks (US 20080277434 A1), teaches a multi-mode strap apparatus for carrying bags.
Brynjulfsen (US 6612350 B1), teaches a case incorporating a strap passing through one loop, and alternatively a strap passing through a plurality of loops.
Sadow (US 4763763 A), teaches a convertible carrying handle and shoulder strap for a case.
The Leather Guy (https://www.youtube.com/watch?v=L-_rdRnpuBI), teaches how to set Chicago screws in material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                      

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733